DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 3/15/2021.  These drawings are accepted for examination.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 14, it is unclear the correspondence between the splitter and the transmittable portions of the device, as they are not recited, though it could be argued that claim 15 does provide some clarity on the construction. 
Regarding claim 17, it is unclear the tolerance or dimensional limitations which are provided by the claim, and as such, it appears that a scanning probe which can operate normally within the confines of brain stimulation would suffice.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Maschke (US 2006/0142830) in view of Swanson (US 6,445,939).

Regarding claims 1-5, Maschke discloses and teaches an OCT scanning probe (0037, element 1) including a housing (0034, tubular), at least one electrode (11) disposed on the housing outer surface (fig 2, 9, 12), an optical scanner disposed within the housing (0037) including an optical element which is disposed on an emitting end of the signal line (0030, Fig 1) and the optical element corresponds to a light transmittable portion of the housing or transmitting light therefrom (Fig 4). 
Maschke additionally dicslsoes and teaches an auxiliary localization element which overlaps part of the transmissible portion (Fig 3-4, 0034) allowing a light beam to be emitted form the scanner and through the transmissible portion (Fig 3-4, 15) to allow for interrogation and creation of a tomographic image (OCT image) with the characteristics according to a localization component (0039).

Maschke fails to specify that the signal line of the device is an optical fiber, though this is due to a simplification of the recitation, rather than a teaching away from such a fiber being disposed in the housing. It is very likely that the scanner within the housing utilizes an optical signal line for the optical element. Still, attention is directed to the teaching reference to Swanson (‘939) which very specifically discloses and teaches such a signal line (Fig 4, 0035), for a configuration of an OCT probe with housing in a tubular shape, optical scanning element, optical line (0027-0035) and light transmissible portions of the housing. It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized such a configuration of optical line/fiber with the device of Maschke to provide transmission stimuli/data to the transmission element(s) of the scanner (Fig 4, Swanson). 

Maschke additionally discloses and teaches acquisition of images wherein a dark zone or bright zone is created with the conductive properties of the device (Fig 1-3, element 13) and the auxiliary localization component can block or reflect light beam elements (Fig 3-4, 0036-0039). Finally, Maschke discloses and teaches the scanner including a base, and the fiber being disposed on the base which is rotatably dispensed in the housing such that the fiber can rotate with the base or relative to the base element (2 configurations, 0030 and 0037, elements 6 and 5 relative to one-another).

Regarding claims 6-9, Maschke discloses and teaches the inclusion of a conductive line to the auxiliary localization component, the implementation of a ring of electrodes (0009-0011, 0033 (referencing the fixing aid), and the disposing of the electrode on the closed end of the housing (tip outward, Fig 2, element 10) including elements on the outer surface of the housing which indicate where components lie (0030, 0034-0035, guidance/adjustment, Claims 18-21).

Regarding claims 10-13, Maschke discloses and teaches the size of the auxiliary component to be larger than an “optical resolution” of the fiber (0039, Fig 3-4) and discloses the transmissible portions to be located on the side wall (optical element a reflector/mirror/lens, 0027, 0029, Fig 3-4) and that the housing can have shapes consistent with interrogation (0033-0034, Fig 3-4). Maschke does not expressly denote a focusing lens. Attention is hereby referenced again to the teaching reference to Swanson which expressly discloses a focusing lens (Fig 4, also a “reflector”). It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the configuration of Swanson with the device of Maschke to include an integrated lens or mirror element with the fiber bundle (Col 7 Line 1-30).

Regarding claims 14-15, Maschke discloses and teaches multiple transmittable portions including at least one on either side, as well as localization members for each, but fails to disclose the overlapping configuration with sub beams for simultaneous side and front/end interrogation, as the windows are on the side of the device (Fig 1-4).

Attention is hereby directed to the teaching reference to Swanson (‘939) which discloses and teaches multiple transmittable portions including at least one on the side wall and one on the end, as well as localization members, one on the side and one on the closed end. This configuration includes the optical element as a beam splitter which integrates with the auxiliary localization members to overlap the transmissible portions, creating sub-beams which have imaging access from the side and end of the device respectively (Fig 2d-e, Col 11 Line 58-Col 12 Line 21, Swanson). It would have been  obvious to one of ordinary skill in the art at the time of the invention to have utilized this teaching o Swanson with the system of Maschke in order to facilitate forward and side interrogation during operation of the OCT device with a beam splitter (Col 11 Line 58-Col 12 Line 15, Swanson).

Regarding claims 16 and 17, Maschke discloses and teaches that the scanner is detachably provided in the housing, and that the electrode can be utilized to provide brain stimulation, substantially being sized similar to a dimension of a human neuron (Fig 1-4, (0029)).




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL LAMPRECHT/               Primary Examiner, Art Unit 3793